NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 06a0543n.06
                               Filed: August 1, 2006

                                                    No. 05-5669

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT



MONROE L. COLEMAN-BEY,                                               )
                                                                     )          ON APPEAL FROM THE
         Plaintiff-Appellant,                                        )          UNITED STATES DISTRICT
                                                                     )          COURT FOR THE EASTERN
v.                                                                   )          DISTRICT OF KENTUCKY
                                                                     )
DAN DOVE, et al.,                                                    )                                OPINION
                                                                     )
         Defendants-Appellees.                                       )



BEFORE:           DAUGHTERY and COOK, Circuit Judges; COLLIER, District Judge.*

         PER CURIAM. Monroe Coleman-Bey, acting pro se, appeals the district court’s dismissal

of his petition for a writ of habeas corpus, filed pursuant to 28 U.S.C. § 2241. After reviewing the

record, Mr. Coleman-Bey’s brief, and the applicable law, we conclude no jurisprudential purpose

would be served by a panel opinion. Accordingly, we AFFIRM the judgment of the district court

upon the reasoning set out by that court in its order and opinion entered on March 24, 2005.




         *
          The Honorable Curtis L. Collier, United States District Judge for the Eastern District of Tennessee, sitting by
designation.